Opinion issued April 27, 2017




                                  In The

                            Court of Appeals
                                 For The

                        First District of Texas
                         ————————————
                            NO. 01-16-00400-CR
                         ———————————
                   DNICE DENTRIAL PALM, Appellant
                                    V.
                     THE STATE OF TEXAS, Appellee



                  On Appeal from the 228th District Court
                          Harris County, Texas
                      Trial Court Cause No. 1404371




                       MEMORANDUM OPINION
      Appellant, Dnice Dentrial Palm, has filed a motion to dismiss the appeal. The

motion complies with Texas Rule of Appellate Procedure 42.2(a). See TEX. R. APP.

P. 42.2(a). We have not issued a decision in the appeal.

      Accordingly, we dismiss the appeal. See id. 43.2(f). We dismiss any pending

motions as moot.

      We direct the Clerk to issue the mandate within ten days of the date of this

opinion. See id. 18.1.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Brown and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2